The appeal in this case is from a final decree of foreclosure in the suit brought to foreclose a mortgage. The decree appealed from was filed on the 24th day of February, 1932, on rehearing after a final decree in favor of defendant had been originally filed on December 15, 1931.
Whether the decree of December 15, 1931, is correct or the decree appealed from is correct depends entirely upon *Page 149 
the weight and construction to be applied to the evidence adduced from the trial.
There is substantial evidence in the record to support either decree. The case comes to us, however, as though the decree of December 15, 1931, had not been entered. Under this state of facts, the appellate court should not reverse the decree of the chancellor, unless it clearly appears that such decree is erroneous. The appellant has not caused this clearly to appear and, therefore, it becomes the duty of this Court to affirm the decree appealed from. It is affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.